Brown, Judge:
These appeals to reappraisement have been stipulated and submitted for decision by counsel for the parties hereto.
*469On the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such values are the invoice prices less 2 per centum cash discount, less freight, both inland and ocean, less insurance and consular fee as noted on the invoices. Judgment will be rendered accordingly.